Jackson, Justice.
1. By reference to the report of the pleadings and facts of this case, it will be seen that .many errors are assigned upon charges and refusals to charge in regard to imbecility of mind in the grantor and undue influence exerted by his children upon him to make the deed to the grantee. We see no substantial error in any ruling complained of. In*550deed, few of them were pressed in argument before us as erroneous. The jury found that the father’s mind was strong enough to make the contract, the evidence abundantly sustains the finding, and the judge was right to uphold the verdict on this point. So in regard to undue influence, the charge was right, and there is, if any at all, but the slightest evidence of any influence, and none on the part of the grantee or authorized by him.
2. The consideration of the deed is the continued support of the father by this son, to whom it was made. It is not a condition precedent. It is not pretended that he is unable to comply with his contract, and the only dispute is in respect to whether he has done so or not. The remedy is for failure to do so, the contract being executed, by action at law for damages. Such remedy being adequate and complete at law, equity will not interfere to set aside the conveyance. These points control the case, and the judgment is affirmed. See 31 Ga., 512; 43 Ga., 79; 6 Ga., 325; Code, §3095; 5 Ga., 400.
Judgment affirmed.